EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Dale Langley, Jr. (Reg. No. 35,927) on July 29, 2021.

Claim 9 (currently amended): A method, comprising: 
discovering by the processor, via communicating over the communications network, a plurality of respective unique segregated networks of respective user devices authorized for communicating on the respective unique segregated network; 
interfacing by the processor with respective marketing systems of the plurality of respective unique segregated networks; 
collecting by the processor, via communicating over the communications network, from the respective marketing systems of the respective unique segregated network, respective use data of communications of the respective user devices in the respective unique segregated networks, the respective use data of the marketing system is proxy for identities of the respective user devices relevant to the respective use data; 
storing by the processor the respective use data in a database; 
sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the respective user devices of the respective use data;
storing by the processor the respective groups in the database; 
mapping by the processor the behavioral patterns for each of the respective groups based on the respective use data of the group; and 
assigning by the processor a sequence of message content for delivery to 7Appl. No. 14/621,569 Amdt. Dated July 19, 2021 Reply to Office Action of January 19, 2021
select ones of the respective user devices of each respective group, based on the mapping of the behavioral patterns for the respective group.  

Remarks
Claims 1, 3, 4, 5, 6, 9, 10, 11, 12, 14, and 17 have been amended. Claim 2 has been canceled. Thus, claims 1 and 3-18 (renumbered 1-17) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the January 19, 2021 Office Action, inter alia, claims 1, 4, 9, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Patent Publication (2010/0185630; hereinafter: Cheng) in view of Priyadarshan et al. U.S. Patent Publication (2010/0228625; hereinafter: Priyadarshan) and further in view of Wilson et al. Patent Publication (2008/0275764; hereinafter: Wilson) and further in view of Miranda U.S. Patent Publication (2010/0318427; hereinafter: Miranda)

Cheng, Priyadarshan, Wilson, and Miranda, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claim 1, a database communicatively connected to the behavior collector, the market tool, and the pattern detector, for storing the respective use data collected from the plurality of marketing systems, the group of the identities of the respective user devices exhibiting behavior patterns exceeding the threshold of the market tool, and behavior patterns associated with the group of the identities of the respective user devices.

Cheng, Priyadarshan, Wilson, and Miranda, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claim 4, sorting by the processor in the database the identities of the respective user devices of the respective groups as identified segments. In addition, mapping by the processor the behavioral patterns for each of the identified segments based on the respective use data of the respective group. Finally, assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the group. 

Cheng, Priyadarshan, Wilson, and Miranda, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claim 9, collecting by the processor, via communicating over the communications network, from the respective marketing systems of the respective unique segregated network, respective use data of communications of the respective user devices in the respective unique segregated networks, the respective use data of the marketing system is proxy for identities of respective user devices relevant to the respective use data. In addition, mapping by the processor the behavioral patterns for each of the respective groups based on the respective use data of the group. In addition, assigning by the processor a sequence of message content for delivery to select ones of the respective user devices of each respective group, based on the mapping of the behavioral patterns for the respective group. 

Cheng, Priyadarshan, Wilson, and Miranda, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claim 14, discovering by a processor the at least one of the plurality of respective unique segregated networks. In addition, grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold. Finally, mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        July 30, 2021